Citation Nr: 1315246	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  05-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971, including service in the Republic of Vietnam from April 1969 to April 1970.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The appellant's claim was previously before the Board in July 2008, December 2011, and November 2012.  In July 2008, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death on the grounds that a disability incurred in or aggravated by military service did not cause or contribute substantially or materially to cause the Veteran's death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2011 memorandum decision affirmed that part of the Board's decision that denied service connection for metastatic gastroesophageal carcinoma on a presumptive basis, to include as due exposure to Agent Orange.  However, the Court set aside the part of the Board's decision that determined that the Veteran's fatal cancer was not related to service on a direct basis.  Thereafter, the Court remanded the claim for further proceedings consistent with its decision.  In December 2011 and November 2012, the Board remanded the matter for development in accordance with the Court's remand.  For the reasons discussed, below, the Board finds that the remand directives of the Court and the Board have not been substantially complied with.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, while the Board regrets the additional delay, a remand for corrective action is required.  Id.  

The Court found that the VA medical opinion dated in April 2008 was inadequate in its consideration of whether the Veteran's cause of death could be causally connected to his active service on a direct basis.  In particular, the Court noted that the examiner listed several carcinomas that are herbicide related, and found that the Veteran's type of cancer does not meet the accepted criteria for association with herbicide exposure.  The Court found fault in the examiner's reasoning being "that because the [V]eteran's cancer falls under none of the types that is presumptively linked to Agent Orange, it could not have been caused by this herbicide."  This was essentially deemed a failure on the part of the examiner to render an opinion related to direct service connection.  Further, the Court noted that "the gastroesophageal cancer that the [V]eteran contracted is not presumptively linked to Agent Orange may simply mean that the matter is still under study by VA.  In any event, the appellant need only establish that it is as least as likely as not that there is a connection to prevail in this matter."

The Court also found that the Board's consideration of a December 2004 private opinion by Dr. S. related to the Veteran's cancer and herbicide exposure was deficient.  Dr. S. indicated that the Veteran was diagnosed in January 2000 with "advanced, incurable malignancy (adenocarcinoma) of the gastro-esophageal junction" and that due to the Veteran's "unusually young age for the development of this malignancy and the lack of other predisposing factors it is quite likely that this toxin exposure may have predisposed to his disease and subsequent death."  First, the Court noted that the Board's prior remand instructions related to obtaining clarification and further opinion from Dr. S. had never been carried out.  Further, the Court noted that the Board analyzed Dr. S.'s opinion to be inadequate in that it did not state which records were reviewed in preparation of the opinion, and in that there was no basis provided for the opinion.  The Court found that the VA opinion relied upon by the Board in its denial of the appellant's claim carried the same deficiencies, thus making the Board's analysis inadequate.

The Board then remanded the matter in December 2011 with instruction to contact Dr. S. for further opinion, after which the RO was to return the claims file to the April 2008 VA examiner who provided the opinion for an addendum addressing the pertinent questions.  In particular, the examiner was to answer whether there is a 50 percent probability or greater that the clinical onset of the Veteran's fatal cancer was during his period of active service or within one year of separation; if not, whether there is a probability of 50 percent or greater that the cancer is related to his period of service, to include related to exposure to herbicides; if not, whether there is a 50 percent or greater probability that the fatal cancer was caused by a service-connected disability or aggravated (i.e. permanently worsened) by the natural progress of the disease by a service-connected disability; and if not whether there is a 50 percent or greater probability that any service-connected disability contributed to the Veteran's death.

Following the remand, correspondence was associated with the claims file dated in January 2012, which indicated that Dr. S. was retired and unreachable and which noted the RO's determination that further attempts to contact Dr. S. would be futile. The appellant was notified of this information in the August 2012 supplemental statement of the case.  

A January 2012 addendum to the April 2008 VA opinion was also obtained.  This opinion largely answered the questions posed by the Board, but was deficient as to the question of whether a service connected disability may have contributed to cause the Veteran's death, because the examiner provided no rationale to support the conclusion provided.  The examiner also failed, as directed by the Board's remand order, to provide an opinion on whether the Veteran's service-connected disabilities caused or aggravated the fatal metastatic gastroesophageal carcinoma.  Accordingly, the Board found that another remand was required to address these issues. 

In January 2013, a VA examiner other than the examiner that completed the prior opinions submitted a Disability Benefits Questionnaire (DBQ).  The examiner indicated that the Veteran's claims file was reviewed.  The opinion in its entirety was as follows:  

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. ...Patient is service connected for a scar and perforated eardrum.  There is absolutely no medical evidence that shows any type of connection between a perforated ear drum, a scar, and gastroesophageal cancer.  Gastroesophageal cancer can be caused by several factors, including genetics, smoking history, alcohol history, longstanding GERD, corrosive injuries such as swallowing acids or alkalines.  None of these factors are aggravated by a scar or perforated eardrum.  There is not a 50% probability that his service connected scar or perforated eardrum contributed to his death.  Patient died from gastroesophageal cancer solely.

No further information was provided in this report.  While the opinion does address the question of secondary service connection, it also raises a new question as related to the causal connection between the fatal cancer and the Veteran's conceded herbicide exposure.  The Board notes that the listing of factors that potentially cause gastroesophageal cancer was not followed by an assessment as to whether the Veteran in this case had any of these predisposing factors.  Again, the 2004 statement of Dr. S. clearly suggests that the Veteran was diagnosed at an "unusually young age" and lacked "other predisposing factors."  For these reasons, Dr. S. suggested that "it is quite likely" that the Veteran's herbicide exposure "may have predisposed to his disease and subsequent death."  The 2013 VA examiner's opinion is incomplete in that it lists several predisposing factors, but gives no opinion as to whether the Veteran had any of these predisposing factors, and if not, whether there then exists a probability of 50 percent or greater that the fatal cancer was caused by the Veteran's recognized exposure to herbicides.  Because the analysis of the opinion of Dr. S. was of particular concern to the Court, the Board finds that this question must be completely and adequately analyzed prior to the Board's decision in this case.  For this reason, although additional delay is regretful, the Board finds that this matter must again be remanded for action in accordance with the Court's remand.

Accordingly, the case is remanded for the following action:

1.  The claims file must be returned to the VA examiner who provided the January 2013 opinion in this case.  If the VA examiner who provided the January 2013 opinion is not available, the claims file must be made available to another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the appellant's statements, as well as consideration of Dr. S.'s December 2004 opinion and accompanying clinical records, the examiner is asked to provide an addendum to address the following:

* Whether there is clinical evidence showing that the Veteran, during his lifetime, had any of the conditions listed in the January 2013 opinion as predisposing factors for gastroesophageal cancer (genetics, smoking history, alcohol history, longstanding GERD, corrosive injuries such as swallowing acids or alkalines)?

* If the response to the question above is negative, whether there is a probability of 50 percent or greater that the Veteran's gastroesophageal cancer may have been caused by his conceded exposure to herbicides in service, considering the lack of predisposing factors, as well as his age at the time of diagnosis.  The examiner should take into account the December 2004 opinion of Dr. S. when assessing this question.

The examiner must also provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  After the requested medical opinion has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

3.  After the above development has been completed, the appellant's claim for service connection for the cause of the Veteran's death must be readjudicated.  If any benefit on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


